Order entered January 20, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-01110-CR

                    DONALD WAYNE OWENS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 397th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 070234

                                     ORDER

      We REINSTATE this appeal.

      We abated for the appointment of counsel. On January 14, 2021, a reporter’s

record from that hearing was filed and the following day, the trial court’s findings

of fact were filed. We ADOPT the trial court’s findings that appellant is indigent

and entitled to court-appointed counsel in this appeal. We DIRECT the Clerk to

list Garland Cardwell as appointed counsel for appellant. All future

correspondence shall be sent to Mr. Cardwell at the address on file with the Court.
      The clerk’s and reporter’s records are due February 15, 2021.

      We DIRECT the Clerk to send copies of this order to the Honorable Brian

Gary, Presiding Judge, 397th Judicial District Court; to Kelly Ashmore, Grayson

County District Clerk; to Paula Thomas, official court reporter, 397th Judicial

District Court; to Donald Wayne Owens, TDCJ #02333367, Hutchins Unit, 1500

E. Langdon Rd., Dallas, TX 75241; and to counsel for all parties.



                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE